DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/09/2020.  With entry of the concurrently filed preliminary amendment, claims 1-6 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 09/09/2020, 11/19/2020 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Search Report
	The IDS filed 12/22/2021 cites an Extended European Search Report dated 11/16/2021 wherein certain documents, identified as D1 through D9, were cited as particularly relevant (“X” category).  While it is acknowledged that several of the cited documents describe hydrogenated norbornene ring-opened polymer meeting the instant limitations as to proportion of norbornene-derived repeating unit and meso diad fraction of the norbornene-derived repeating unit (see, e.g., D7 and D9), the Office finds no teaching in any of D1 – D9 indicating that any of the polymers disclosed therein would exhibit, in an X-ray diffraction pattern measure at 25oC using a CuKα radiation source, an X-ray diffraction peak which has a peak top positioned in a diffraction angle (2θ) range as recited in present claim 1.  Further with respect to this claimed feature, the Office finds the comparative test data presented in the as-filed application sufficient to establish the criticality of claimed step (B) (“heating, after the step (A), a stretched product of the source hydrogenated norbornene ring-opened polymer in a fixed state at 150oC or higher”) to obtaining an X-ray diffraction peak positioned within the claimed range (see Spec., ¶¶ [0102]-[0107] and [0109] (Table 1)).  None of D1 – D9 teaches or suggests subjecting a stretched product of a corresponding hydrogenated norbornene polymer to heating in a fixed state at a temperature within the claimed range.  Accordingly, none of the cited documents is being applied in any rejection herein.  

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0022], it is presumed “5-cyclohexenylbornene” was intended to read --5-cyclohexenylnorbornene--; however, clarification and appropriate correction of the specification is required. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hazeyama (TW 201801209 A; citing infra to corresponding English language equivalent, US 2019/0148175 A1).
	Regarding Claims 1, 2, 4 and 5, Hazeyama has already disclosed a resin film produced by a step (A) of stretching a hydrogenated dicyclopentadiene (DCPD) ring-opened polymer biaxially at a stretching ratio of x2.0 MD and x2.0 TD [for claim 5]; and a step (B) of heating, after the step (A), a stretched product of the hydrogenated dicyclopentadiene ring-opened polymer in a fixed state (i.e., fixed to an iron plate; see ¶ [0174]) at 150oC or higher [for claim 4] (see Hazeyama, Production Examples 4-6).  Having been prepared by polymerizing DCPD as sole monomer (see ¶ [0155]), the disclosed polymer necessarily comprises a proportion of norbornene-derived repeating unit of 95% by mass or more [for claims 1, 2].  Further, although silent as to meso diad fraction of the norbornene-derived repeating unit and X-ray diffraction peak, Hazeyama in Production Example 1 describes preparation of a catalyst solution comprising tetrachlorotungstenimide(tetrahydrofuran) complex and diethylaluminumethoxide for promoting the ring-opening polymerization reaction of DCPD.  The disclosed catalyst components fall within the scope of imido tungsten compounds and organoaluminum compounds that may be used to produce the instant ring-opened polymer (cf., Spec., ¶¶ [0048] and [0051]).  Therefore, Hazeyama is considered to implicitly teach a ring-opened DCPD polymer having a meso diad fraction as per claim 1. In addition, Hazeyama describes production of an alicyclic structure-containing resin film by subjecting a hydrogenate of the ring-opened DCPD polymer prepared according to Production Example 1 to a step of heating, after a step of stretching a film of the hydrogenated DCPD ring-opened polymer.  As the heating in Hazeyama is performed under the same conditions as claimed (i.e., fixed state at ≥ 150oC, per claim 4), one would expect the resulting resin film to exhibit the same or equivalent X-ray diffraction pattern as recited in present claim 1.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden here is therefore shifted to applicants to prove that the X-ray diffraction pattern and/or meso diad fraction used to define the hydrogenated norbornene ring-opened polymer of the instant invention would not be present in the hydrogenated DCPD ring-opened polymer disclosed by Hazeyama.  
	Regarding Claim 3, Hazeyama in Production Example 1 discloses a hydrogenated DCPD ring-opened polymer wherein a weight-average molecular weight is 2,000 or more and 400,000 or less, specifically 28,100 (see ¶ [0158]).  
	Regarding Claim 6, Hazeyama discloses a method of producing the hydrogenated norbornene ring-opened polymer according to claim 4 as discussed above.  Hazeyama does not directly disclose a step of cooling as claimed, after the step (B) (of heating).  Nevertheless, an ordinarily skilled practitioner, as a matter of practical expediency, would have been inclined to cool the resin film following the aforementioned heating step, to facilitate its subsequent use as a substrate in forming a laminate with a UV curable adhesive layer 2a during the manufacture of a semiconductor package, as described in Examples 1-3 of Hazeyama (see [0184] – [0201]).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hazeyama by subjecting the heated stretched product (i.e., resin film) of any of Production Examples 4-6 to a step of cooling, after the heating step, while in a fixed state as claimed. 

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-12-22